Case: 1:09-cr-00506-JRA Doc #: 292 Filed: 01/10/20 1 of 1. PageID #: 6120




                      UNITED STATES DISTRICT COURT
                                FOR THE
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

  United States of America                         }
                                                   }
                       Plaintiff                   }
          vs.                                      }   NO. 1:09CR506
                                                   }
  Thomas J. Greco, Jr.                             }
                                                   }         NOTICE
                                                   }
                       Defendant                   }
                                                   }
                                                   }


         TAKE NOTICE that the above captioned case has been scheduled for a MOTION

  HEARING at 11:00 a.m., on February 25, 2020 regarding the motion to reduce the amount

  of restitution (Doc. #286) in the Courtroom of the Honorable John R. Adams, United States

  District Judge, Federal Building - U.S. Courthouse, Courtroom 575, 2 South Main Street,

  Akron, Ohio.



  DATE : January 10, 2020


                                                  SANDY OPACICH
                                                    Clerk


                                             By      s/ Christin M. Kestner
                                                    Christin M. Kestner
                                                    Courtroom Deputy Clerk
                                                    (330) 252-6070
